      Case: 1:20-cv-07752 Document #: 1 Filed: 12/28/20 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: John Coyne                               )      Case No.
                                                )
                                                )
      Plaintiff                                 )      COMPLAINT
                                                )
                                                )      Judge:
                                                )
                                                )      Magistrate:
v.                                              )      July Demand Requested
                                                )
      Zwicker & Associates, P.C.                )
      80 Minuteman Road                         )
      Andover, MA 01810-1008                    )
                                                )
      Defendant                                 )
______________________________________________________________________
   Now comes Plaintiff, by and through his attorneys, and, for his Complaint alleges as
                                        follows:

                                       INTRODUCTION

             1. Plaintiff, John Coyne, brings this action to secure redress from unlawful
                collection practices engaged in by Defendant, Zwicker & Associates,
                P.C.. Plaintiff alleges violation of the Fair Debt Collection Practices
                Act, 15 U.S.C. Section 1692 et seq. (“FDCPA”).
             2. The FDCPA broadly prohibits any false, misleading or deceptive
                threats in connection with the collection of a debt 15 U.S.C. Section
                1692f.
             3. The Seventh Circuit Court of Appeals recently held in “[I]n sum, the
                meaning of Section 1692f(8) is clear: When a debt collector
                communicates with consumers through the mails, it may not sue any
                language or symbol on the envelope except for its business name or
                address, as long as the name does not indicate that he is in the debt
                collection business. Preston v. Midland Credit Mgmt., Inc. 948 F.3d
                772 (7th Cir. 2020)
Case: 1:20-cv-07752 Document #: 1 Filed: 12/28/20 Page 2 of 4 PageID #:2




                             JURISDICTION AND VENUE
       4. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
          1367; and 15 U.S.C. section 1692(d).
       5. Venue is proper because a substantial part of the events giving rise to
          this claim occurred in this District.
                             PARTIES
          6. Plaintiff, John Coyne (hereinafter “Plaintiff”) incurred an obligation
             to pay money, the primary purpose of which was for personal,
             family, or household uses (the “Debt”).
          7. Plaintiff is a resident of the State of Illinois.
          8. Defendant, Zwicker & Associates, P.C. (“Defendant”), is a
             California business entity with an address of 80 Minuteman Road,
             Andover, Massachusetts 01810-1008 operating as a collection
             agency, and is a “debt collector” as the term is defined by 15 U.S.C.
             Section 1692a(6).
          9. Unless otherwise stated herein, the term “Defendant” shall refer to
             Zwicker and Associates, P.C.
          10. At some point, the original creditor, transferred this debt to
             Defendant for debt collection.
                                    STANDING

          11. Plaintiff has suffered an injury in fact that is traceable to
             Defendant's conduct and that is likely to be redressed by a
             favorable decision in this matter.
          12. The language (detailed blow) has been exposed to third parties and
             now Plaintiff’s reputation has been damaged or faces a real risk of
             being damaged due to Defendant’s conduct.

                                    ALLEGATIONS
          13. The Plaintiff allegedly incurred a financial obligation in the
             approximate amount of $11,918.43 (the “Debt”) to an original
             creditor (the “Creditor”)
Case: 1:20-cv-07752 Document #: 1 Filed: 12/28/20 Page 3 of 4 PageID #:3




          14. The Debt was purchased, assigned or transferred to Defendant for
             collection, or Defendant was employed by the Creditor to collect to
             Debt.
          15. The Defendant attempted to collect the Debt and, as such,
             engaged in “communications” as defined in 15 U.S.C. Section
             1692a(2).
          16. On February 28, 2020, Defendant mailed, via United States Mail, a
             dunning letter to Plaintiff a collection letter. See Exhibit A.
          17. In the “window” area of the envelope, language showing that it is a
             debt collection letter is clear to anyone looking at the envelope.”
             See Exhibit A.
          18. Specifically, anyone looking at the envelope can see “your credit
             obligations” and “about debt collection activities.” See Exhibit A.
          19. The language in paragraph of this Complaint was not regarding the
             name of Defendant’s business, nor was it part of assisting with
             getting this communication to the Plaintiff’s Address.
          20. The language described in paragraph 18 is clearly a violation of 15
             U.S.C. Section 1692f(8)


                                   JURY DEMAND
          21. Plaintiff demands a trial by jury.
                                   PRAYER FOR RELIEF
          22. Plaintiff demands the following relief:
       WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
       against Defendant for:
                    (1) Statutory damages;

                     (2) Attorney fees, litigation expenses and costs of suit; and

                     (3) Such other and further relief as the Court deems proper.

                                                   Respectfully submitted,
                                              /s/ John Carlin__________________
                                                John P. Carlin #6277222
                                                Suburban Legal Group, LLP
Case: 1:20-cv-07752 Document #: 1 Filed: 12/28/20 Page 4 of 4 PageID #:4




                                           1305 Remington Rd., Ste. C
                                           Schaumburg, IL 60173
                                           jcarlin@suburbanlegalgroup.com
                                           Attorney for Plaintiff
